Citation Nr: 1224627	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome with postoperative residuals.

3.  Entitlement to a rating in excess of 10 percent for left shoulder chronic tendonitis.

4.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972 and from June 1974 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 and October 2008 rating decisions of the RO in Indianapolis, Indiana, which continued 10 percent ratings for the Veteran's bilateral shoulder and left knee disabilities and granted service connection for left ear hearing loss, assigning an initial noncompensable rating, respectively.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at an April 2012 hearing at the RO.  A transcript has been associated with the file.

The Veteran submitted additional evidence after the final consideration of the claims by the RO.  The Veteran waived initial consideration of the evidence by the RO.  The Board may proceed on the appeal.  See 38 C.F.R. § 20.1304(c) (2011).  

The issues of an increased rating in excess of 10 percent for left shoulder chronic tendonitis and an increased rating in excess of 10 percent for left knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA ratings purposes.

2.  The Veteran's left ear hearing loss is productive of no worse that Level IV hearing impairment.

3.  The Veteran does not have an exceptional hearing loss pattern.

4.  The Veteran's right shoulder right shoulder impingement syndrome with postoperative residuals has not been manifested by malunion, nonunion, dislocations or ranges of motion limited to the shoulder level in either abduction or flexion at any time during the period on appeal.  

5.  The schedular ratings for the Veteran's left ear hearing loss and right shoulder disabilities are adequate.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for an evaluation greater than 10 percent for right shoulder impingement syndrome with postoperative residuals are not met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran contends that he is entitled to an initial compensable rating for his left ear hearing loss and to a rating in excess of 10 percent for his right shoulder disability.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

Left Ear Hearing Loss

The Board begins with the Veteran's left ear hearing loss rating.  The Veteran's hearing loss has been rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

A change in law occurred during the pendency of this appeal.  Previously, the law required that the non-service connected ear be considered normal when rating unilateral hearing loss, except when such hearing loss in the non-service-connected ear would be independently rated as compensably disabling.  See 38 C.F.R. § 3.383 (2008).  Now, the law allows for compensation for bilateral hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 unless the non service-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383 (2011).  The Board will consider first whether the right ear has a hearing loss under 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

On a November 2006 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
30
LEFT
15
15
15
55
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

The Veteran was seen for a June 2008 VA audiologic evaluation.  The evaluation report does not contain the Veteran's pure tone threshold scores.  The examiner explained at length that the scores were not reliable and demonstrated "malingering".  Word recognition scores were 96 percent in the left ear and 100 percent in the right ear.  

On an October 2009 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
20
20
25
60
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

The Veteran testified before the undersigned that he had submitted a private audiological report to the VA Medical Center that he wanted associated with the claims file.  That evaluation is of record.  A September 2010 private audiological evaluation report shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
30
LEFT
40
40
45
65
65

Speech audiometry revealed speech recognition ability of 80 percent in both ears.  The Board notes that the word list used was the Nu-6, not the Maryland CNC.  The record is not clear whether the two tests are equivalent, but the Board will assume that they are for the purposes of this decision.  

On a November 2010 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
35
LEFT
25
25
30
60
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The Board finds first that the Veteran does not have a "hearing loss disability" in the right ear, as defined within VA regulations.  A layperson, such as the Veteran, is generally competent to report diminished hearing acuity (he is not however, medically qualified to address the objective degree of hearing loss - for example - indicate that he has a "30% hearing loss").  He must also, however, do so credibly.  The objective medical evidence shows significant variation in hearing ability in the right ear.  The Veteran's puretone thresholds do not exceed 40 dB in any right ear range at any time.  His right ear puretone thresholds exceed 26 or more dB for at least three frequencies only once, at the September 2010 private examination.  The private examination results are significantly worse in every regard compared to the VA testings results, with 10 to 20 dB variation in multiple ranges in both ears from VA results.  The June 2008 VA audiologist indicated that the Veteran was malingering during his audiometric testing.  The Board finds that the September 2010 results are outweighed by the VA results.  The VA puretone threshold scores are not sufficient to establish the presence of a hearing loss disability.  The Veteran's speech recognition ability has also varied tremendously, ranging from 80 to 100 percent.  

In this regard, the Board notes that the Veteran had no difficulties during his testimony in understanding either his representative or the Veterans Law Judge.  The Board finds that his success in testimony is highly probative on this point.  The Board gives greater weight to the scores of 100 percent speech recognition in the right ear.  The Board finds that the Veteran's speech recognition scores are not at any time sufficient to establish the existence of a right ear hearing loss disability for VA ratings purposes.  See 38 C.F.R. § 3.385.  In sum, the Board finds that the Veteran does not have a right ear hearing loss disability for VA ratings purposes.  Under either the prior or current version of the regulation, the Veteran's nonservice-connected right ear will be considered normal for the purposes of rating his service-connected left ear hearing loss.  See 38 C.F.R. § 3.383 (2008, 2011).  

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R.   § 4.85.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  As the right ear does not have a hearing loss disability, a designation of I shall be assigned at all times.  In November 2006, the left ear had a puretone average of 35 dB and a speech recognition score of 96; therefore the left ear received a designation of I.  In October 2009, the left ear had a puretone average of 42.5 dB and a speech recognition score of 100; therefore the left ear received a designation of I.  In September 2010, the left ear had a puretone average of 53.75 dB and a speech recognition score of 80; therefore the left ear received a designation of IV.  In November 2010, the left ear had a puretone average of 45 dB and a speech recognition score of 96; therefore the left ear received a designation of I.  The Veteran's left ear would receive, therefore, either an I or an IV.  The Board has reservations regarding the use of the September 2010 results as they diverge greatly from all other results in hearing acuity and word recognition in both ears; however, using the worse score, the point where I (for the right ear) and IV (for the left ear) intersect on Table VII then reveals the disability level for the Veteran's left ear hearing loss, which in this case does not reach a compensable level.  

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the VA examination do not meet these criteria, and the Veteran's left ear disability cannot be evaluated under the alternative rating scheme.  

The Board finds that the noncompensable evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  Thus, his request for a compensable evaluation is denied on a schedular basis.  See 38 C.F.R. § 4.85.

Right Shoulder Impingement Syndrome with Postoperative Residuals

The Veteran's right shoulder impingement syndrome with postoperative residuals is presently rated as 10 percent disabling each under DC 5203, for impairment of the clavicle or scapula, as impingement syndrome is not specifically listed in the ratings schedule.  Unlisted disabilities are rated by analogy.  See 38 C.F.R. § 4.20.

Under DC 5203, impairment of the clavicle or scapula is rated based on malunion, nonunion or dislocation of the clavicle or scapula or impairment of function of a contiguous joint.  See 38 C.F.R. § 4.71a.  The Veteran underwent right shoulder acriomectomy and subacromiobursitis resection surgery in April 1991.  This is an operation on a portion of the scapula and the assignment of the ratings code is appropriate.  

Under DC 5203, impairment of the clavicle or scapula involving the major extremity warrants a 10 percent rating for malunion of the clavicle or scapula.  For nonunion of the clavicle or scapula, a 10 percent rating is warranted without loose movement and a 20 percent rating is warranted with loose movement.  A 20 percent rating is also warranted for dislocation of the clavicle or scapula.  DC 5203 also provides that the disability may also be rated on impairment of function of the contiguous part.  

The Veteran's 2006 and 2010 VA examination reports indicate that he does not have nonunion, malunion or dislocations of either the clavicle or scapula in the right shoulder.  His VA treatment records do not show nonunion, malunion or dislocations.  Similarly, the Veteran himself has not reported nonunion, malunion or dislocations.  The examination reports also state that he does not have loose movement in the right shoulder.  His VA treatment records do not show loose movement.  The Veteran has not reported loose movement.  Thus, the Board concludes that the Veteran does not have any of the criteria for a rating in excess of 10 percent under DC 5203.  

The Veteran complains of painful motion in his right shoulder, the contiguous joint.  Limitation of motion of the shoulder joint is rated under DC 5201.  The Veteran reports and the record supports that he is left hand dominant, making the right shoulder the minor shoulder.  Limitation of motion of the minor arm warrants a 20 percent rating when limited at the shoulder level, a 20 percent rating when limited midway between the side and shoulder level, and 30 percent for limitation to 25 degrees from the side.  Plate I in the Rating Schedule reflects that the normal range of shoulder forward elevation (flexion) and abduction is from zero to 180 degrees, with shoulder level at 90 degrees, and that normal external and internal rotation is from zero to 90 degrees.  The Veteran was tested at his 2006 and 2010 VA examinations.  The 2006 report indicates right shoulder abduction to 180 degrees and flexion to 170 degrees.  He also had internal and external right shoulder rotation to 90 degrees without pain.  The 2010 report indicates right shoulder abduction and flexion to 180 degrees.  He also had internal and external right shoulder rotation to 90 degrees each.  Thus, the Veteran's range of motion was normal on abduction, internal and external rotations and just short of normal on flexion in 2006 and normal in all ranges in 2010.  The Board finds that the criteria for a compensable rating under DC 5201 are not met.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  At his hearing before the undersigned, the Veteran indicated that he had significant pain above the shoulder level and that he avoided lifting anything above that level.  While he has painful motion in his right shoulder but he remains able to move his arm above shoulder level.  The Board notes that the Veteran does not have the malunion or nonunion necessary for his present 10 percent ratings for the right shoulder under DC 5203.  The record reflects that the 10 percent rating was granted for these additional symptoms of painful motion.  A second grant based on these symptoms would constitute pyramiding.  

The Board has considered the Veteran's service-connected right shoulder disability under all other potentially applicable diagnostic codes; however, the preponderance of the evidence does not reflect that the Veteran's right scapula and humerus are ankylosed or move as one piece or that his right shoulder disability is manifested by impairment of the humerus, such as malunion, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion, or loss of head.  Therefore, DCs 5200 and 5202 are not for application in this case and do not assist the Veteran in obtaining a higher disability rating for the right shoulder.

As such, the Board finds that the preponderance of the evidence is against the Veteran's right shoulder claims on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's left ear hearing loss and right shoulder disability are not inadequate.  The Veteran complains of diminished auditory acuity in the left ear.  This is directly addressed by the ratings criteria.  The Veteran's complaints regarding his right shoulder pertain to pain, weakness, and fatiguability in the joint.  Again, these complaints are anticipated by the ratings schedule and are the basis for his current compensable rating.  In other words, the Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria such that the criteria do not reasonably describe the Veteran's disability level and symptomatology.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for those service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran has not argued that he is unemployable by virtue of his hearing loss, right shoulder or left knee disabilities.  The Veteran made mention of losing his employment during a 2010 VA examination, but attributed it to an argument he had with a colleague that resulted in the business closing.  Nothing implicates his service-connected disabilities.  His treatment records do not suggest that he is unemployable.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating for left ear hearing loss and in excess of 10 percent for the right shoulder have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The initial rating appeal for left ear hearing loss arises from a granted claim of service connection.  Compliance with the first Quartuccio element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's left ear hearing loss claim, a March 2008 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

To satisfy the first Quartuccio element for an original increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  Prior to initial adjudication of the Veteran's increased rating claim for his right shoulder, an October 2006 letter fully satisfied the duty to notify provisions for the Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran appropriate VA examinations in 2006, 2009, and 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.

During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Veteran had VA examinations in 2009 and 2010 after this revision.  The VA examination reports note merely general complaints, such as difficulty understanding speech, especially when in a noisy background.  Even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran complained in his Form 9 that the audiometric tests were not reflective of real life situations; however, the Board notes that the Secretary's regulation using the audiometric testing procedure has been upheld as a reasonable exercise of authority.  The Board concludes that this is not sufficient to render the 2009 and 2010 examination reports inadequate.  The Board concludes the audiometric VA examinations are adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial compensable rating for left ear hearing loss is denied.

Entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome with postoperative residuals is denied.


REMAND

The Board must remand the left shoulder chronic tendonitis and left knee chondromalacia claims for additional development.  

The Veteran testified before the undersigned that his left shoulder had become worse than his right shoulder.  The Veteran was unclear as to when this happened.  The Veteran stated that the shoulders were about the same during his 2006 VA examination, but did not indicate whether they were the same during his 2010 VA examination or if the left shoulder was worse at that time.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's statements suggest an increase in symptomatology since his last VA examination, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  

The Veteran's February 2009 substantive appeal for the left knee claim indicates that he had had recent surgery and that VA wanted to perform another surgery on the left knee.  This indicates that the Veteran has received recent treatment from VA for the left knee apart from any VA examination report.  The RO failed to obtain any outstanding VA treatment records.  The Board notes that the last time that the RO obtained VA treatment records that could cover this claim was in February 2007.  The surgery to which the Veteran refers occurred in June 2007, so he must have had VA treatment after the last record in the claims file.  

To correctly assess the Veteran's current left knee disability, all records of treatment from December 2006 to the present must be considered.  Therefore, those records must be obtained for the file.  To ensure a complete record on appeal, any VA treatment records covering both the left knee and left shoulder should be obtained.  

In this regard, based on a review of the Veteran's statements, there is no indication of missing medical records regarding the claims that the Board has fully addressed, providing the basis for the full adjudication of those claims at this time. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for treatment concerning the left knee and left shoulder from February 2007 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left shoulder chronic tendonitis.  Sufficient evaluations should be scheduled to evaluate the Veteran's left shoulder symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the appellant's service-connected left shoulder chronic tendonitis with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


